Citation Nr: 1339356	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2008 rating decision, the RO granted entitlement to service connection for PFB, at a noncompensable disability rating, effective August 30, 2007.  In a July 2010 rating decision, the RO granted entitlement to service connection for radiculopathy of the left lower extremity at a noncompensable disability rating, effective April 1, 2010.

In a May 2011 rating decision, the RO increased the disability rating for radiculopathy of the left lower extremity to 10 percent and granted entitlement to service connection for right lower extremity radiculopathy at a disability rating of 10 percent, both effective August 9, 2010.  In a separate May 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected PFB to 10 percent, effective August 30, 2007.  

In a November 2011 rating decision, the RO continued the 10 percent disability ratings for the Veteran's right and left radiculopathy of the lower extremities.   In a December 2012 rating decision, the RO awarded an earlier effective date to April 1, 2010, for the 10 percent initial rating for the Veteran's radiculopathy of the left lower extremity.

The issue of entitlement to an initial disability rating in excess of 10 percent for PFB is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Radiculopathy of the right lower extremity has approximated moderate incomplete paralysis of the sciatic nerve throughout the appeals period.

2.   Radiculopathy of the left lower extremity has approximated moderate incomplete paralysis of the sciatic nerve throughout the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for an evaluation in excess of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service VA and private medical records and Social Security Administration records have been associated with the claims file.  The Veteran was provided with VA examinations in August 2009 and April 2011 to determine the severity of the neurological abnormalities in his lower extremities.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Additionally, in July 2012, the Veteran expressly requested that a new examination not be conducted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal of these two issues is thus ready to be considered on the merits.

Increased rating - laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased ratings - radiculopathy of the lower extremities

The RO has evaluated the Veteran's disabilities under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013) for neurologic impairment of the sciatic nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked musculature atrophy in either lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

An August 2009 VA spine examination shows that the Veteran reported pain radiating from his spine down his left hip.  Sensory, motor, and reflex examinations of the lower extremities were normal.

In January 2010, the Veteran reported paresthesias in the bilateral lower extremities.  A February 2010 VA electromyography (EMG) test revealed moderately severe lumbar radiculopathy on the left side of L4-5.  A March 2010 VA physical therapy consultation report shows that the Veteran complained of chronic radicular symptoms in the left lower extremity, and weakness in both extremities, which was worse in the left.  Strength to testing was 5/5 on both sides, and straight leg raising tests were positive on the left.  Light touch sensation was intact on both sides, but he complained of hypersensitivity long the L5 dermatome on the left.  

April 2011 VA spine and peripheral nerves examinations show that the Veteran had decreased pain and light touch sensations in the L4/5 dermatomes on both sides, and reflex and motor examinations were normal.  The examiner diagnosed bilateral leg radiculopathy, with nerve dysfunction, neuritis, and neuralgia.  The examiner noted that pain caused severe effects on exercise, moderate effects on chores, driving and recreation, and mild effects on bathing and dressing.  The Veteran's muscle tone was normal with no atrophy.  

In consideration of the evidence of record, including the clinical evidence and the Veteran's statements, the Board finds that the Veteran's right and left lower extremity radiculopathy presents a disability picture approximating moderate incomplete paralysis compared to mild incomplete paralysis.  See 38 C.F.R. § 4.7.  Given the EMG results and the effects of the radiculopathy including decreased sensation, as well as resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's disabilities as likely as not result in moderate impairment.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Because the disabilities are wholly sensory in nature, a moderate degree is at most warranted.  See 38 C.F.R. § 4.124a.  Accordingly, in view of these findings, 20 percent initial ratings are warranted for radiculopathy of the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As the preponderance of evidence is against even higher initial ratings for the claims, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 53.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's radiculopathy (numbness, decreased sensation, weakness etc.) are contemplated by the rating criteria set out in Diagnostic Code 8520 for incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  The Veteran has reported that he has worked full time for over 20 years.  Accordingly, the question of entitlement to TDIU has not been reasonably raised by the record.



ORDER

A 20 percent initial rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent initial rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran has contended that his service-connected PFB warrants a higher disability rating than his currently assigned 10 percent.  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran indicated in a November 2012 medical record that he had been undergoing treatment for PFB from a local provider.  These records are not in the claims file, and should be obtained on remand.

VA medical records show that in November 2012, the Veteran was seen for scaling on his face, several resolving cysts/keloids on his back and acne scars on his face and back.  As this may be a worsening of symptoms since his last VA examination in March 2011, the Board finds that a VA examination should be provided to the Veteran to ascertain the current nature and severity of his service-connected PFB.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this issue is REMANDED for the following actions:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's PFB, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Thereafter, the Veteran should be afforded an examination to determine the current level of impairment due to the service-connected PFB.  The claims folder must be made available to and reviewed by the examiner and this should be noted.  The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.

3.  Finally, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


